United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 02-3837WM
                                 _____________

Claude E. Harris, Jr.,                  *
                                        *
             Appellant,                 *
                                        * On Appeal from the United
      v.                                * States District Court
                                        * for the Western District
                                        * of Missouri.
Interstate Brands Corporation,          *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: September 12, 2003
                                Filed: October 31, 2003
                                 ___________

Before SMITH, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


       Claude E. Harris, Jr., appeals the District Court's1 grant of summary judgment
in the employment-discrimination claim he brought against his employer, Interstate
Brands Corporation. Mr. Harris raises two issues. First, he alleges the grant of
summary judgment violated his Seventh Amendment right to a jury trial. The
Seventh Amendment, he says, simply prohibits summary judgment in employment-

      1
       The Hon. Howard F. Sachs, United States District Judge for the Western
District of Missouri.
discrimination cases. Second, he argues the District Court erred in granting summary
judgment based on the facts presented. After reviewing the record de novo, Wallin
v. Minn. Dep't of Corr., 153 F.3d 681, 686 (8th Cir. 1998), we find no error and
affirm.

      In September 2001, Interstate Brands fired Mr. Harris from his job as a "bun
catcher" in its Kansas City bakery after he disregarded directions from a supervisor
and turned off a production-line machine. During his tenure at the bakery, Mr. Harris
had been reprimanded several times for insubordinate behavior and inappropriate
language. Following his discharge, Mr. Harris filed this employment-discrimination
claim and alleged racial and gender discrimination, as well as retaliation.

       A grant of summary judgment does in itself not violate the Seventh
Amendment. Summary judgment is proper when no genuine issue as to any material
fact exists, and the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c). A grant of summary judgment does not violate the Seventh
Amendment right to a jury trial. This right exists only with respect to disputed issues
of fact. Fidelity & Deposit Co. v. United States, 187 U.S. 315, 319-20 (1902).
Actions for damages caused by employment discrimination, like other actions at law,
are, in general, triable as of right by jury; but there is nothing special about
employment-discrimination cases that would exempt them from normal procedural
controls like motions for directed verdict or for summary judgment.

       The grant of summary judgment was proper given the facts presented to the
District Court. On a motion for summary judgment, all evidence and inferences are
to be viewed in a light most favorable to the non-moving party. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). However, after the moving party presents
evidence to support this motion, the non-moving party bears the burden of opposing
it with "a concise listing of material facts as to which the [non-moving] party
contends a genuine issue exists." W.D. Mo. Loc. R. 56.1(a). Any facts presented by

                                         -2-
the moving party that the non-moving party fails to controvert specifically "shall be
deemed admitted for the purpose of summary judgment . . .." Ibid.

       In the case at bar, Mr. Harris effectively admitted the statements presented by
defendant in its motion for summary judgment when he did not controvert them
specifically in his suggestions in opposition to the motion, as required by the local
rule. Given this admission, no genuine issues of material fact existed and, therefore,
summary judgment was proper.

      Affirmed.
                      _______________________________




                                         -3-